Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 1 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 2 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 3 of 10
                Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 4 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 
           UHVSRQGHG <HV JRRG UHPLQGHU 2Q WKH QG RI 'HFHPEHU )/<11
           FDOOHG D OLWDQ\ RI FRXQWULHV WR LQFOXGH ,VUDHO WKH 8. 6HQHJDO
           (J\SW PD\EH )UDQFH DQG PD\EH 5XVVLD.,6/<$. 3DUW RI WKH UHDVRQ
           IRU )/<11
V FDOOV ZDV WR FRQGXFW DQ H[HUFLVH WR VHH KRZ IDVW WKH
           LQFRPLQJ DGPLQLVWUDWLRQ FRXOG JHW VRPHRQH RQ WKH OLQH )/<11
           OLNHQHG LW WR D EDWWOH GULOO WR VHH ZKR WKH DGPLQLVWUDWLRQ FRXOG
           UHDFK LQ D FULVLV 7KH H[HUFLVH ZDV FRQGXFWHG DW WKH FDPSDLJQ
V *6$
           WUDQVLWLRQ EXLOGLQJ RQ WK DQG , 6WUHHWV 1: ZKLFK )/<11
           GHVFULEHG DV D VRPHZKDW FKDRWLF HQYLURQPHQW )/<11 VWDWHG KH
           FRQGXFWHG WKHVH FDOOV WR DWWHPSW WR JHW D VHQVH RI ZKHUH FRXQWULHV
           VWRRG RQ WKH 81 YRWH VSHFLILFDOO\ ZKHWKHU WKH\ LQWHQGHG WR YRWH RU
           DEVWDLQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ UHTXHVW
           RI .,6/<$. WR YRWH LQ D SDUWLFXODU ZD\ RU WDNH DQ\ DFWLRQ )/<11
           VWDWHG KH GLG QRW )/<11 VWDWHG KH GLG QRW EHOLHYH KLV FDOOV WR WKH
           YDULRXV FRXQWULHV ZRXOG FKDQJH DQ\WKLQJ )/<11 UHFDOOHG WKHUH
           QHHGHG WR EH D FHUWDLQ QXPEHU RI DEVWHQWLRQ YRWHV WR DOWHU WKH
           RXWFRPH DQG WKDW KDYLQJ ORRNHG DW WKH PDWK DW WKH WLPH KH NQHZ LW
           FRXOG QRW EH DFKLHYHG )/<11 VDLG  FRXQWULHV ZHUH YRWLQJ DQG KDG
           D UHFROOHFWLRQ RI WKH QXPEHU RI ILYH YRWHV EHLQJ LPSRUWDQW ,Q WKH
           HQG RQO\ WKH 86 DEVWDLQHG )/<11 VWDWHG KLV FDOOV ZHUH DERXW
           DVNLQJ ZKHUH FRXQWULHV ZRXOG VWDQG RQ D YRWH QRW DQ\ UHTXHVWV RI
           KH\ LI \RX GR WKLV

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ FRPPHQW
           WR .,6/<$. DERXW YRWLQJ LQ D FHUWDLQ PDQQHU RU VORZLQJ GRZQ WKH
           YRWH RU LI .,6/<$. GHVFULEHG DQ\ 5XVVLDQ UHVSRQVH WR D UHTXHVW E\
           )/<11 )/<11 DQVZHUHG 1R )/<11 VWDWHG WKH FRQYHUVDWLRQV ZHUH
           DORQJ WKH OLQHV RI ZKHUH GR \RX VWDQG DQG ZKDW
V \RXU SRVLWLRQ
           )/<11 KHDUG WKURXJK RWKHU FKDQQHOV WKDW       GLG QRW OLNH WKH YRWH
           DQG EHOLHYHG WKH           RI WKHLU RZQ      G GHOD\HG WKH YRWH D
           GD\ )/<11 DJDLQ VWDWHG WKDW KH DSSUHFLDWHG WKH LQWHUYLHZLQJ DJHQWV
           UHPLQGLQJ KLP WKDW KH KDG DQRWKHU FRQYHUVDWLRQ ZLWK .,6/<$.

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
                  DWLRQ ZLWK .,6/<$. VXUURXQGLQJ WKH H[SXOVLRQ RI 5XVVLDQ
           GLSORPDWV RU FORVLQJ RI 5XVVLDQ SURSHUWLHV LQ UHVSRQVH WR 5XVVLDQ
           KDFNLQJ DFWLYLWLHV VXUURXQGLQJ WKH HOHFWLRQ )/<11 VWDWHG WKDW KH
           GLG QRW )/<11 UHLWHUDWHG KLV FRQYHUVDWLRQ ZDV DERXW WKH

           GHVFULEHG HDUOLHU )/<11 QRWHG KH ZDV QRW DZDUH RI WKH
           WKHQXSFRPLQJ DFWLRQV DV KH GLG QRW KDYH DFFHVV WR WHOHYLVLRQ QHZV
           LQ WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ


                                                                            DOJSCO-700021185
                Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 5 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR HQJDJH
           LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ
W
           UHPHPEHU ,W ZDVQ
W 
'RQ
W GR DQ\WKLQJ
 7KH 86 *RYHUQPHQW
V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH PHGLD
           .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG )/<11 ZDV
           ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH VFRSH RI
           WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW XQGHUVWDQG
           LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ
V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86
V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG PDNLQJ
           IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH 'RPLQLFDQ
           5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW KDYLQJ
           FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW WKLQN KH
           ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH PDWWHU DV KH
           GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11 VWDWHG KH GLG QRW
           KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$. ZKHUH KH ZRXOG KDYH
           DVNHG KLP WR GRQ
W GR VRPHWKLQJ




                                                                            DOJSCO-700021186
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 6 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 7 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 8 of 10
Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 9 of 10
               Case 1:17-cr-00232-EGS Document 62-1 Filed 12/17/18 Page 10 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI      0LFKDHO )O\QQ                   2Q       3DJH    RI 
           WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR
           HQJDJH LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ
W
           UHPHPEHU ,W ZDVQ
W 
'RQ
W GR DQ\WKLQJ
 7KH 86 *RYHUQPHQW
V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH
           PHGLD .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG
           )/<11 ZDV ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH
           VFRSH RI WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW
           XQGHUVWDQG LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW
           WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ
V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86
V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG
           PDNLQJ IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH
           'RPLQLFDQ 5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW
           KDYLQJ FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW
           WKLQN KH ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH
           PDWWHU DV KH GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11
           VWDWHG KH GLG QRW KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$.
           ZKHUH KH ZRXOG KDYH DVNHG KLP WR GRQ
W GR VRPHWKLQJ




                                                                            DOJSCO-700021191
